Citation Nr: 0911862	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
Entitlement to service connection for obstructive sleep 
apnea, including as secondary to the service-connected 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from July 1981 to December 
1997, which included service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The Veteran has been diagnosed as having obstructive 
sleep apnea and his complaints of problems sleeping have been 
attributed to this condition.

3.  The preponderance of the evidence shows the Veteran did 
not have obstructive sleep apnea during service, or until 
more than four years after his discharge, and that the 
condition is unrelated to his service, including to his 
service-connected sarcoidois disability.   


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was not incurred in 
service, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 and is not proximately due to, the result 
of, or aggravated by, his service-connected sarcoidosis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by letters dated in May 
2005 and March 2008 the RO advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the Veteran 
in obtaining and what information or evidence the Veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2007).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It equally deserves mentioning that the RO issued that first, 
May 2005, VCAA notice letter prior to initially adjudicating 
the Veteran's claim in September 2005, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

For claims, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The more recent March 2008 letter also informed the Veteran 
of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Here, however, the RO did not go back 
and readjudicate the claim by way of a subsequent 
supplemental statement of the case (SSOC) following the 
issuance of the March 2008 notice.  So in essence, based on 
the above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Veteran 
did not submit any additional pertinent evidence in response 
to the March 2008 VCAA notice letter.  In fact, the Veteran 
previously submitted a statement in September 2006 that he 
had no additional evidence or information to provide to the 
VA.  Therefore, the absence of a subsequent SSOC after these 
notices is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  
That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  The 
Veteran has been represented throughout this appeal by an 
accredited Veteran's service organization, Veterans of 
Foreign Wars of the United States, and the Veteran's 
representative made arguments in the written brief (on VA 
Form 646) specifically addressing the requirements to 
establish service connection for his obstructive sleep apnea.  
This written testimony evidences their actual knowledge of 
the type evidence needed to support the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private medical 
records, VA medical records, and VA examinations, including 
the report of his most recent March 2007 VA compensation 
examination for a medical nexus opinion concerning the cause 
of his claimed condition - and in particular, whether it is 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A (West 2007).  

As mentioned above, in response to the August 2006 SSOC, the 
Veteran indicated he had no other information or evidence to 
submit.  He therefore requested that his claim be decided as 
soon as possible.

Entitlement to Service Connection for Obstructive Sleep Apnea

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2007); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In addition, disability that is proximately due to or results 
from another disease or injury for which VA granted service 
connection shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2008).  Also, when 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, VA shall compensate him or her for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).
So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The Veteran has 
diagnoses for the claimed disability, that is, obstructive 
sleep apnea, so there is no disputing he has the disorder.  

The determinative issue is whether the Veteran's obstructive 
sleep apnea is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Compensation may be paid to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2011 following such service.  38 U.S.C.A. § 1117 (West 2007); 
38 C.F.R. § 3.317 (2008).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf Veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome 
(CFS)), fibromyalgia, or irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (D) warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2) (West 2007); 38 
C.F.R. § 3.317(a)(2)(i)(B)(1) (2008).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117 
(West 2007); 38 C.F.R. § 3.317 (2008).  The undiagnosed 
illness must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. 38 C.F.R. § 3.317(a)(1)(i)). A chronic disability for 
purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  38 C.F.R. § 3.317(a)(3) (2008).

Here, service connection cannot be granted under 38 C.F.R. § 
3.317 because the Veteran's obstructive sleep apnea is a 
known clinical diagnosis, not a manifestation of an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(i) (2008).  

Additionally, there is no medical nexus evidence otherwise 
attributing this condition to his military service, to 
otherwise warrant granting service connection.  The Veteran's 
STRs provide probative evidence against this claim as there 
is no evidence of chronic obstructive sleep apnea during 
service.  In October 1989, the Veteran stated that he had 
experienced improvement in his fatigue.  In August 1992, the 
Veteran reported feeling lethargic, and was diagnosed with a 
viral infection.  In December 1992, the Veteran stated that 
he has felt fatigued lately.  The Veteran's September 1997 
separation examination did not report any abnormalities of 
the Veteran's sleep.  However, in the September 1997 report 
of medical history, the Veteran checked "yes" for frequent 
trouble sleeping.

The medical evidence of record shows treatment for 
obstructive sleep apnea, but none of them, including the 
March 2007 VA examination, provide the necessary etiological 
link between this condition and the Veteran's military 
service.  The March 2007 VA examiner indicated that linking 
the Veteran's obstructive sleep apnea to his service-
connected sarcoidosis would be merely speculative.  And, as 
also mentioned, there is no indication the condition is a 
manifestation of an undiagnosed illness, instead of a known 
clinical diagnosis. In the absence of a link between this 
claimed disability and the Veteran's military service, 
service connection cannot be granted. 

The obstructive sleep apnea claim also cannot be granted on 
the alternative theory of secondary service connection, that 
is, on the premise that it was caused or aggravated by the 
service-connected sarcoidosis.  38 C.F.R. § 3.310 (2008).  
Hence, as mentioned above, the March 2007 examiner indicated 
that linking the Veteran's obstructive sleep apnea to his 
service-connected sarcoidosis would be merely speculative.  
This examiner therefore was unable to link the Veteran's 
obstructive sleep apnea to his service-connected sarcoidosis 
disability with the required degree of certainty.  See 38 
C.F.R. § 3.102 (2008).  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty); and 
Bostain v. West, 11 Vet. App. 124 (1998) (private physician's 
opinion that Veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim). See, too, Obert v. 
Brown, 5 Vet. App. 30 (1993) (where the Court held that a 
medical opinion expressed in terms of "may" be related to 
service necessarily implies "may or may not" and therefore is 
too speculative to establish a plausible claim); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical professional's use 
of equivocal language such as "may" or "may not" be related 
to service was too speculative to constitute a definitive 
opinion on issue of causation); and Winsett v. West, 11 Vet. 
App. 420, 424 (1998).

That said, an etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  The Court has pointed out that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The Court also has held that where, as 
here, the physician is simply unable to provide a definite 
causal connection, the opinion constitutes what may be 
characterized as "non-evidence."  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993). See, too, 38 C.F.R. § 3.102 (2008) 
(when considering application of the benefit-of-the- doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Thus, there is no indication of obstructive sleep apnea in 
service, that this condition is an undiagnosed illness, or 
evidence otherwise suggesting this condition - first 
diagnosed more than four years after service - began during 
service, is an undiagnosed illness, or was caused or 
aggravated by the service-connected sarcoidosis.  
Accordingly, there is no competent evidence directly linking 
this condition to the Veteran's military service or 
secondarily to his sarcoidosis.  Moreover, since, for the 
reasons and bases discussed, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in his favor, and VA must deny his claim.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for obstructive sleep apnea 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


